Citation Nr: 1720353	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 23, 1981, rating decision that denied service connection for a back disability.

2.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

3.  Entitlement to a total disability rating due to individual unemployability as the result of service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An April 2010 rating decision, effectuating an April 2010 decision of the Board, granted service connection for fibromyalgia and assigned an initial 40 percent evaluation effective April 7, 1994.  A May 2015 rating decision denied the Veteran's claim of entitlement to a TDIU.  A March 2016 rating decision found that the February 23, 1981, rating decision denying service connection for a back disability did not contain CUE.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the claim of entitlement to service connection for a back disability; this rating decision was reasonably supported by the evidence then of record and the prevailing legal authority, and the rating decision was not undebatably erroneous.

2.  The Veteran is in receipt of the maximum rating authorized for fibromyalgia, and the symptoms of the Veteran's fibromyalgia are not unique or unusual.

3.  The evidence of record demonstrates that the Veteran is unemployable based solely on her service-connected disabilities.
CONCLUSIONS OF LAW

1.  There is no CUE in the February 1981 rating decision denying the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2016).

2.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim to revise or reverse a February 1981 rating decision denying service connection for a back disability on the basis of CUE, the Board notes that there is no duty to assist the Veteran in obtaining additional evidence to support a claim of CUE, because CUE claims are based upon the record before VA at the time the decision was made.  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of CUE, because CUE claims are not conventional appeals, but they are instead requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (in a case involving a CUE claim as to a prior final RO decision, the Secretary's VCAA remand motion "has no merit following this Court's decision in Livesay."); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below. As such, the Board finds that any error related to the duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to an increased rating for fibromyalgia, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification, and the Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations in April 2016 and December 2016.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in December 2012, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

CUE

In this case, the Veteran argues that a February 1981 rating decision denying service connection for a back disability should be reversed or revised on the basis of CUE.  

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  When the evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).  

There is a three-pronged test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (that is, there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUEs are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Furthermore, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Lastly, a motion for revision based on CUE must be plead with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and... persuasive reasons must be given as to why the result would have been manifestly different").  

Turning to the facts in this case, the Veteran enlisted into service on February 28, 1980.  The Veteran's February 1980 enlistment examination showed that her spine was normal.  In the Veteran's February 1980 Report of Medical History, she denied experiencing symptoms such as swollen or painful joints, arthritis, or recurrent back pain.  On March 10, 1980, the Veteran complained of low back pain.  X-ray examination of the Veteran's spine was normal, and the Veteran was diagnosed with muscular back pain.  A March 14, 1980 examination of the Veteran's back was normal.  On March 17, 1980, the Veteran was placed on a physical profile as the result of her lower back pain that was to continue until March 25, 1980.  The Veteran received counseling at that time addressing her frequent sick call visits, and the Veteran indicated she would be unable to participate in training.  On March 21, 1980, the Veteran continued not to participate in outdoor training and drill and ceremonies classes, and she refused to draw a weapon, indicating that it was too painful for her to carry.  The Veteran also refused to wear a helmet and load-bearing equipment, indicating that it was too painful.  On March 22, 1980, the Veteran indicated that she could not cope with military life.  In A March 25, 1980 orthopedic consultation, it was noted that the Veteran had a seven-year history of low back pain, and the Veteran was diagnosed with low back pain.  

On April 1, 1980, it was recommended that the Veteran be separated from service as a result of her inability to adjust to the military environment and to participate effectively in training.  The Veteran was discharged from service in April 10, 1980 as a result of her marginal or non-productive performance.  

Following service, the Veteran filed a claim of entitlement to service connection for a back disability in December 1980.  A February 1981 rating decision denied the Veteran's claim.  The rating decision noted that the Veteran complained of an aching back in March 1980, at which time x-ray examination of the spine was normal.  Later in March 1980, the Veteran indicated that she had experienced back pain seven times since the birth of her last child.  The rating decision found no evidence of injury or aggravation of a back problem in service, and it denied the Veteran's claim.  

In April 2010, the Board granted the Veteran's claim of entitlement to service connection for residuals of an upper back injury, to include fibromyositis and fibromyalgia.  An April 2010 rating decision effectuating the Board's decision assigned an initial 40 percent evaluation effective April 7, 1994.  

In July 2012, the Veteran's then-representative filed a claim asserting CUE in the February 1981 rating decision.  The Veteran's then-representative submitted service treatment records, which he conceded were "a part of the record at the time that the Veteran made a claim for a back injury in service".  These records showed that the Veteran made numerous complaints regarding her back in-service, and they "clearly" showed that the Veteran had a back injury that was related to in-service trauma.  According to the Veteran's then-representative, the Veteran was obviously and undebatably entitled to service connection for her back injury as of the date of her December 31, 1980 claim.  The Veteran's then-representative argued that this conclusion did not depend on weighing contradictory evidence or a lack of evidence; instead, the conclusion was one as to which reasonable minds could not differ.  The Veteran has otherwise submitted statements arguing that the February 1981 rating decision should have granted her claim.  

Turning to a review of the facts in this case, the Board finds, and indeed, in July 2012, the Veteran's then-representative conceded, that the correct facts were before the RO in February 1981.  Furthermore, the Board finds that the basic provisions of the law regarding service connection, which are the same today as they were at the time of the RO's February 1981 decision, were correctly applied, and the Veteran has not contended otherwise.  Rather than a misapplication of the law or the absence of correct facts, the Veteran's arguments regarding CUE essentially disagree with how the RO weighed the evidence of record in the February 1981 decision.  In July 2012, the Veteran's then-representative simply argued that the evidence available in February 1981 so overwhelmingly favored an award of service connection that the failure to grant service connection constituted CUE.  The Board disagrees; this argument simply asserts that the RO did not properly weigh the evidence in the Veteran's favor.  A broad contention that the RO should have weighed the evidence differently cannot constitute CUE, and such argument does not demonstrate error that is undebatable and clearly altering of the February 1981 rating decision.  

Upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the RO's February 1981 rating decision contains error in failing to grant the Veteran's claim of entitlement to service connection for a back disability.  The evidence of record at the time of the RO's decision supported its conclusion that such compensation was unwarranted.  The Veteran has not presented evidence of CUE in the RO's February 1981 adjudication, which, had such error not been made, would have manifestly changed the outcome of the decision.  As such, the claim of CUE in the February 1981 rating decision is denied.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran's fibromyalgia is rated as 40 percent disabling under Diagnostic Code 5025, applicable to fibromyalgia.  38 C.F.R. § 4.71a.  40 percent is the maximum schedular evaluation provided for fibromyalgia, and it contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that are constant, or nearly so, and refractory to therapy.  Id.  Furthermore, the Board finds that a separate or higher rating is not warranted under any other Diagnostic Code because the weight of the medical evidence of record shows that the Veteran's diagnosis with fibromyalgia and complaints of pain are best addressed by the Diagnostic Code applicable to fibromyalgia.  

In sum, the criteria for a rating in excess of 40 percent for fibromyalgia have not been met.  The Veteran's claim is therefore denied.


Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's fibromyalgia that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's fibromyalgia is fully addressed by the schedular rating criteria under which such disabilities are rated.  Furthermore, the schedular criteria for evaluating fibromyalgia contemplate a wide range of systemic symptoms, such as widespread musculoskeletal pain and tenderness, fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, and Raynaud's-like symptoms.  The Board cannot find that the Veteran has presented symptoms of fibromyalgia that render the schedular criteria inadequate.  Therefore, referral for consideration for an extraschedular rating is not warranted.
TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board notes that the Veteran is rated at 60 percent since the onset of her appeal for TDIU (claim was received in July 21, 2014), and while she is service connected for numerous disabilities, the disabilities stem from a common etiology, and therefore they are considered to be the same disability for determining if the Veteran meets the criteria for TDIU on a schedular basis.

Turning to the facts in the instant case, upon review of the claims file, the Board finds that the Veteran cannot obtain or maintain substantially gainful employment on account of her service connected disabilities and therefore a TDIU is granted.  


ORDER

The appeal to amend or revise the February 1981 rating decision on the basis of CUE is denied.

A disability rating in excess of 40 percent for fibromyalgia is denied.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


